 In the Matter of LAKEY FOUNDRY AND MACHINE COMPANY,dPAT-TERNMAKERS ASSOCIATION OF MUSKEGON, IN AFFILIATIONWITH THEPATTERN MAKERS LEAGUE OF NORTH AMERICACaseNo. R-2778SUPPLEMENTAL DECISIONANDCERTIFICATION OF REPRESENTATIVESOctober 01, 1941On August 21, 1941, the National Labor Relations Board, hereincalled the Board, issued its Decision and Direction of Election in theabove-entitled proceeding.'Pursuant to the Direction of Election, anelection by secret ballot was conducted on September 17, 1941, underthe direction and supervision of the Regional Director for the Sev-enth Region (Detroit, Michigan). , On September 19, 1941, the Re-gional Director, acting pursuant to Article III, Section 9, of NationalLabor Relations Board Rules and Regulations-Series2, as amended,,issued an election report, copies of which were duly served upon theparties:No objections to the conduct of the balloting or the ElectionReport have been filed by any of the parties.As to the balloting and, the results thereof, the Regional Directorreported as follows :Total on eligibilitylist______________________________________41Total ballots cast___________________________________________33Total ballots challenged_____________________________________0Total blank ballots__________________________________________0Total void ballots___________________________________________0Total valid votes cast_______________________________________33Votes cast for Pattern Makers Association of Muskegon,in affilia-tion with the Pattern Makers League of North America -------32Votes cast for Local 403, International Union, United AutomobileWorkers of America, affiliated with the C. I. 0______________0Votes cast for neither________________________________________11 34 N. L.R. B.. No. 84.36 N. L. R. B., No. 58.32T .328DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn the Decision and Direction of Election previously referred to, theBoard made no final determination as to the appropriate unit.TheBoard there stated :If a majority of these employees [pattern makers and patternmakers apprentices] vote for the Pattern Makers, they shall con-stitute a separate appropriate unit, otherwise the petition shallbe dismissed.Since a majority of the pattern makers and pattern makers appren-tices voted for the Pattern Makers, we shall find that they constitutea separate appropriate unit and shall certify the Pattern Makers astheir representative.Upon the basis of the entire record in the case, the Board makes thefollowing :SUPPLEMENTAL FINDINGS OF FACTWe find that all pattern makers and pattern makers apprentices ex-eluding non-working supervisors and apprentices who have not served1 year of their apprenticeship, constitute a unit appropriate for thepurpose of collective bargaining, and that said unit will insure to em-ployees of the Company the full benefit of their right to self-organiza-tion and to collective bargaining and otherwise effectuate the policies ofthe Act.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :SUPPLEMENTALCONCLUSION OF LAWAll pattern makers and pattern makers apprentices employed byLakey Foundry and Machine Company, Muskegon, Michigan, exclud-ing non-working supervisors and apprentices who have not served 1year of their apprenticeship, constitute a unit appropriate for the pur-poses of collective bargaining, within the meaning of Section 9 (b)of the National Labor Relations Act.CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,49 Stat. 449, and pursuant to Article III, Sections 8 and 9, of NationalLabor Relations Board Rules and Regulations-Series 2, as amended,IT Is HEREBY CERTIFIEDthat Pattern Makers Association of Muske-gon, in affiliation with the Pattern Makers League of North America,has been designated and selected by a majority of the pattern makersand pattern makers apprentices employed by Lakey Foundry and Ma-chine Company, Muskegon, Michigan, excluding non-working super- LAKEY FOUNDRY AND MACHINE COMPANY329visors and apprentices who have not served 1 year of their, apprentice-ship, as their representative for the purpose of collective bargaining,and that pursuant to the provisions of Section 9 (a) of the NationalLabor Relations Act, Pattern Makers Association of Muskegon, in af-filiation with the Pattern Makers League of North America, is theexclusive representative of all such employees and for the purposes ofcollective bargaining with respect to rates of pay, wages, hours ofemployment, and other conditions of employment.MR: GBRAnn D.,REuLY took no part in the consideration of the'aboveSupplemental Decision and Certification of Representatives.